srYvj-

 Dear Sirs ( John Bailey, Jim R. Wright, M. Wilson);

Re: Trial Court Case #1235745D / Case#ll-13-00052-CR

This is notification and arequest that the time for the filing ofaPetition
for Discretionary Review be extended due to me not receiving
notification to file the appeal on 03/24/15 and time lag to write to the
appeal attorney via TDCJ mail system.


I am providing acopy of the Certified Correspondence Received
statement I signed at TDCJ upon receiving the decision/information. I
have emailed and mailed arequest to Abe Factor, Attorney to file a
PDR, however due to late notice, mail system, and time period I will
need an extended date for the filing ofthe PDR.

Respectfully,
Jimmy Billingsley
#1830528 TDCJ#




                                                                M>R 20 2015

                                                              Abel Acosta, Clerk
                                                                                        Kl-Ot>
                              Texas Department of Criminal Justice
                         •CORRECTIONAL INSTITUTIONS DIVISION.

                                                                e


  To:
               All Concerned
                                                     Pate:
                                                                      T ^StAf 3--JY-&-
                                                                     Certified Correspondence/
  From:        MaUroom                               Subject:        Package Received



          On (date)        !>-$$-I lT               Offender fiilli^h J*<'rr\«r &on&fj/
          TDCJ number 13305*2$                        ._ received alettenpacjeage that was

              certified/registered/insured #

                                               OR

          shipped by Fed-E^ UPSWJg^pthcr # 7<J/3 /7/Q POO QC?f2 }3.?P
          From:             fa ths £ ft, «ffa tf             nJA*r**ff aAJ.*u,)



          Contents of package:




                                                                    *>~'.%<l -l4*
                                                                                   Date


(Rev. 09/12



                                                                                          ~   21
lb ttifo* t+flkr/kry**,;                            J-JM?
        Offender toiU*pl« -T7^m &ssto«S£: /none
       MC /dp/w'/fir*** '-'GcArS/%*.<£# */fr~yf
                           S"*/4 At>**rt- Frtsjif